PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_JUD_01_ME_03_EN.txt. 76

SEPARATE OPINION OF Mr. HUDSON.

I.

This appeal from the judgments given by the Hungarian-
Yugoslav Mixed Arbitral Tribunal in cases Nos. 749, 750 and 747
is brought before the Court under Article X of Agreement No, II,
signed at Paris on April 28th, 1930. The Agent of the Yugoslav
Government has raised a preliminary objection to the Court’s
entertaining the appeal. This requires, first of all, an interpreta-
tion of the provisions of Article X. The text consists of
French and English versions which read as follows :

« Article X. — Pour toutes les sentences de compétence ou
de fond rendues désormais par les tribunaux arbitraux mixtes
dans tous les procès autres que ceux visés par l’article premier
du présent Accord, la Roumanie, la Tchécoslovaquie et la
Yougoslavie, d’une part, et la Hongrie, d’autre part, convien-
nent de reconnaître à la Cour permanente de Justice internatio-
nale, sans qu’il y ait besoin de compromis spécial, compétence
comme instance d’appel.

Le droit d’appel pourra étre exercé par voie de requéte par
chacun des deux Gouvernements entre lesquels se trouve consti-
tué le Tribunal arbitral mixte, dans un délai de trois mois à
dater de la notification faite 4 son agent de la sentence dudit
tribunal. »

“Article X.—Czechoslovakia, Yugoslavia and Roumania, of
the one part, and Hungary, of the other part, agree to recog-
nize, without any special agreement, a right of appeal to the
Permanent Court of International Justice from all judgments
on questions of jurisdiction or merits which may be given
henceforth by the Mixed Arbitral Tribunals in all proceedings
other than those referred to in Article I of the present Agree-
ment.

The right of appeal may be exercised by written application
by either of the two Governments between which the Mixed
Arbitral Tribunal is constituted, within three months from the’
notification to its Agent of the "judgment of the said Tribunal.”

An interpretation of this text involves, necessarily, some
consideration of all the Paris Agreements, in the course of
which the Court must take account of their history and of
both the general and the specific purposes which they were
designed to serve. After negotiations in which seventeen Gov-
ernments took part, first at The Hague and later at Paris,
four Agreements and a covering ““Preamble’’ were signed at Paris

50
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. HUDSON 77

on April 28th, 1930, and brought into force on April 9th, 1931.
Agreement No. I effected certain ‘‘arrangements between Hungary
and the Creditor Powers” with respect to reparations ; Agree-
ment No. II dealt with certain questions relating to the Agrarian
Reforms of Czechoslovakia, Roumania and Yugoslavia, and
with the continued functioning of the Mixed Arbitral Tribunals
set up under the Treaty of Trianon of June 4th, 1920; Agree-
ment No. III dealt with “the organization and working of an
Agrarian Fund entitled ‘Fund A’”’; and Agreement No. IV,
which was signed by only a limited number of Governments
{not including that of Hungary), dealt with the “constitution
of a special fund entitled ‘Fund B’”. In so far as these
Agreements dealt with questions relating to agrarian reform,
they were designed to afford escape from the difficulties which
over a period of several years had paralyzed the Mixed Arbitral
Tribunals ; these difficulties had been the subject of protracted
consideration by the Council of the League of Nations, and
in consequence they had come to interest a wider group of
States than those immediately concerned.

While an interpretation of these Agreements must be approached
with a disposition to give effect to their general purpose, the
fact cannot be ignored that Agreement No. II, especially,
-embodied a transaction between Czechoslovakia, Roumania and
Yugoslavia on the one hand and Hungary on the other hand.
The special limits of that transaction must be respected. This
is made the more imperative because of the fact that Agree-
ment No. II constitutes a departure from Article 250 of the
Treaty of Trianon which had re-established the common inter-
national law, and because of the carefully guarded language
employed by the parties. It is commanded, also, by the
provisions of the preamble to Agreement No. II. The three
Governments of the States of the Little Entente entered into
the Agreement ‘“‘in a spirit of conciliation”, expressly reserving
“their legal points of view’. “On its side”, the Hungarian
Government expressed ‘‘the same desire for conciliation”, and
it maintained, ‘‘from the legal point of view’, the “position which
it had previously adopted’. On both sides, the Governments
expressly refused to surrender the rights derived by their
nationals from the Treaty of Trianon “in respect of any questions
the settlement of which is not envisaged’? in Agreement No. IT.

Article X of Agreement No. II sets two principal conditions
for the “right of appeal’ to this Court, ie., for this Court’s
“compétence comme instance d'appel” ; (I) the judgments appealed
from must be “judgments on questions of jurisdiction or
merits” (Fr., sentences de compétence ou de fond); and (2) the
judgments appealed from must have been given by a Mixed

7 51
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. HUDSON 78

Arbitral Tribunal in “proceedings other than those referred to
in Article I’. Are these two conditions fulfilled in this case?

(x) “Jurisdiction or merits” is an expression quite commonly
employed in a global rather than a restrictive sense. In an
international instrument such as Agreement No. II, there is
no reason for giving it a technical as opposed to a general
meaning. It was obviously employed in Article X to embrace
rather than to exclude. In the same sense, it was employed
by M. Titulesco in his declaration concerning Article X, made
on behalf of the Czechoslovak, Roumanian and Yugoslav Dele-
gations at the Paris Conference on April 28th, 1930. Hence
it seems quite immaterial that, formally, the judgments appealed
from were merely to the effect that the applications were not
receivable. Even if the distinction drawn by some systems of
national jurisprudence between questions of receivability and
questions of jurisdiction or merits may be said to have been
adopted by international jurisprudence—a point on which it
seems unnecessary to express an opinion—there ought to be
no doubt that the general language to be found in Article X
covers the judgments which are the subject of this appeal.
The first condition set by Article X was therefore fulfilled in
this case.

(2) Article X excepts from appeal judgments given in proceed-
ings ‘‘referred to in Article I’. What was the reason for this
exception? Quite obviously, it was because the proceedings
“referred to in Article I’? were made subject to a special
procedure, the purpose of which would in some measure be
defeated if appeal were allowed. Appeal was envisaged only
as to proceedings in which the normal judicial procedure was
applicable.

This becomes quite clear on an examination of the nature
of the special procedure prescribed for proceedings ‘referred to
in Article I’. It was to be an administrative rather than a
judicial procedure. Article VII restricts very narrowly the
legal field within which the Mixed Arbitral Tribunals are to
function in such proceedings: they are to frame their judg-
ments “solely upon the basis” of Agreement No. II; they have
no competence “‘to pronounce upon the differences on questions
of principle’ referred to in the preamble to Agreement No. IT;
and “‘in particular’ they have no competence “to interpret
Article 250 of the Treaty of Trianon” which had theretofore
served as the basis of claims by Hungarian nationals relating
to agrarian reform. Article VIII proceeds to enumerate the
precise questions to which the Mixed Arbitral Tribunals are to
address themselves, providing that they are to “‘ascertain’”’ two
questions of fact: (a) ‘whether the claimant is a Hungarian
national qualified by virtue of the Treaty of Trianon”, and

52
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. HUDSON 79

(b) “whether his property had been expropriated in application
of the agrarian legislation”. Thereafter, the Mixed Arbitral
Tribunals have only to fix the amount of compensation ‘‘to be
charged against the Fund’’, and this they are to do “by a
summary procedure” in accordance with methods ‘drawn up
in advance”. Taken together, Articles VII and VIII clearly
indicate an intention to place the “proceedings referred to in
Article I’? outside the field of normal judicial action, to remove
them from all contest on questions of principle, and to confine
them to the determination of bare questions of fact. The aim
was to expedite all these proceedings and to get them out of
the way. Hence Article X excepted them from the appeal
provided for. It must be concluded that the exception from
the “right of appeal’ applies only to those cases to which the
special procedure was made applicable.

In the three cases to which this appeal relates, the special
procedure was not applicable, and neither the applicants nor
Yugoslavia nor the Mixed Arbitral Tribunal sought to apply
it. The proceedings having been brought against Yugoslavia,
the Hungarian-Yugoslav Mixed Arbitral Tribunal made no
pretence of applying Article IIT of Agreement No. II, which
provides that “claims introducing legal proceedings” against
Yugoslavia “referred to in Article I, shall be treated hence-
forth as having been made against the Agrarian Fund’’; the
Agent of Yugoslavia appeared, not under Article XII of Agree-
ment No. II “for the purpose of furnishing information”, but
as the representative of the respondent State. Even if the failure
to substitute the Agrarian Fund for Yugoslavia as the respond-
ent was erroneous, however, it is to be noted that the applic-
ants sought indemnities, not on the basis of any provision
in Agreement No. II, but on the basis of Article 250 of the
Treaty of Trianon which, if the Tribunal had followed the
special procedure, it would have had no competence to interpret.
Moreover, it is significant that the parties before the Mixed
Arbitral Tribunal were permitted to conduct their written pro-
ceedings, not in accordance with the special Règlement of
August 4th, 1031 concerning agrarian cases, which envisaged
only the filing of an application and an answer, but in accord-
ance with the more general Réglement of August 4th, 1931,
which envisaged also the filing of a reply and a rejoinder.

The conclusion seems to be inescapable that as the special
procedure was not applicable to the cases to which this appeal
relates, the proceedings in these cases did not fall within the
exception in Article X. Hence the judgments appealed from
were given in ‘proceedings other than those referred to in
Article I’; and the appeal should be entertained.

53
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. HUDSON 80

I.

Entertaining the appeal, the Court should deal with the
opposing submissions of the Parties concerning the judgments
given by the Hungarian-Yugoslav Mixed Arbitral Tribunal in
cases Nos. 749, 750 and 747. The three judgments follow the
same general lines; in each of them the Mixed Arbitral
Tribunal based its conclusions on the same reasons as in the
others. Briefly, it was the view of the Tribunal that the
proceedings were “in regard to the agrarian reform” (Fr., à
propos de la réforme agraire); that Article I of Agreement
No. II covers all the proceedings brought by Hungarian
nationals against the States of the Little Entente “in regard
to the agrarian reform”; and that since the Paris Agreements
came into force no such proceeding can be based upon Article 250
of the Treaty of Trianon. The broad question before the
Court is whether this is a proper interpretation of the Paris
Agreements. In other words, the question before the Court is
whether within the meaning of the Paris Agreements the
expression “legal proceedings .... in regard to the agrarian
reforms” is as inclusive as the language employed would seem
to suggest, or whether on the contrary it has a more limited
purport. If so, the sense in which the expression is used in
the Agreements must result from the Agreements themselves.

Before dealing with this question, it is to be observed that
the Paris Agreements contain no indication of a general pur-
pose to deal with all possible claims “in regard to the agrarian
reform”. If this had been the desire of the negotiators at
The Hague and at Paris, apt terms could easily have been
found for effectuating such a purpose. There is a statement in
the preamble of Agreement No. IV that “by an agreement of
even date .... the questions relating to the agrarian reforms
have been settled” (in the Hague draft this was limited to the
“questions raised concerning agrarian reform’); but this is
immediately followed by a statement that “nevertheless there
remain outstanding .... important differences concerning the
application”, inter alia, of Article 250 of the Treaty of Trianon.
The guarded language in the Agreements, particularly in
Agreement No. II, is consistent only with the idea that the
Agreements were to serve a more limited purpose. An inter-
pretation urged upon the Court by the Agent of Yugoslavia
would: compel all Hungarian nationals who desire to receive an
indemnity for the expropriations effected in the course of the
agrarian reform to formulate claims against the Agrarian Fund
in proceedings before the Mixed Arbitral Tribunal. Such a dis-
placement of Article 250 of the Treaty of Trianon, which as

54
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. HUDSON 81

pointed out above restored the common international law,
would require clear and explicit provisions in the Agreements,
but such provisions are not to be found in the text. Nor
can that obligation of such Hungarian nationals be deduced
from the “lump-sum settlement” referred to in Article 10 of
Agreement No. III, for that settlement is limited to “‘claim-
ants within the terms of Article I of Agreement No. If”.

Article I of Agreement No. II refers throughout to “pro-
ceedings” or ‘‘legal proceedings”. In so far as they concern
Yugoslavia, the several paragraphs of Article I relate more
particularly to three categories of proceedings, all of which
are considered to be ‘‘in regard to the agrarian reform” : (a) pro-
ceedings brought prior to 2oth January 1930; (b) proceedings
instituted after zoth January 1930 on account of properties
which on that date were already subject to the agrarian reform
and as to which on that date the owner’s right of free disposal
has been limited; (c) proceedings instituted after 2oth January
1930 in respect of such properties “as a result of the applica-
tion of the new Yugoslav law’. This description does not
constitute a definition of the proceedings referred to in the
Article: it merely constitutes a limitation within the range of
the proceedings the definition of which must be sought else-
-where.

The definition of the proceedings dealt with is to be found
in the preamble of Agreement No. II, which expressly refers
(para. 2) to “legal proceedings” pending or to be initiated.
The context clearly shows that the proceedings thus referred
to are those which relate to ‘‘a certain number of claims based
on Article 250 of the Treaty of Trianon .... submitted by Hun-
garian nationals against the three Governments of Czechoslo-
vakia, Yugoslavia and Roumania as a result of the application
of the agrarian reforms in those countries” (para. I); the said
Governments declare that they do not “in any way recognize
the justice of the said claims” (para. 3).

What were the claims in question, and consequently the
“legal proceedings” referred to? On the 2oth January 1930
more than five hundred proceedings were pending before the
three Mixed Arbitral Tribunals, all of them of the same
general character. Basing themselves on Article 250 of the
Treaty of Trianon, the applicants attacked the legality of the
measures of agrarian reform applied to their properties, and
they sought either restitution or complete indemnities in lieu
of restitution. It would seem, then, that to the extent that
proceedings instituted after 20th January 1930 are referred to
in Article I of Agreement No. II, they must be proceedings of

55
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. HUDSON 82

the same general character. Not only is this conclusion con-
sistent with the general purpose which Agreement No. II was
designed to serve; it is also impelled by the language used
and by the general nature of the arrangement made for imper-
sonalizing agrarian claims.

The preamble of Agreement No. II refers in the first para-
graph to ‘‘a certain number” of pending claims and in the second
paragraph to “legal proceedings” (Fr., ces procés); it is then
added that ‘other proceedings may be instituted”’ (Fr., d’autres
pourraient être engagés). This is clearly an assimilation of later-
instituted to pending claims. Article IV of Agreement No. II
points to the same assimilation in providing that “the Fund
shall not be called upon to make any payment until it has
received notification of the whole of the judgments’. Arti-
cle VI has the same effect in providing that when the Man-
aging Commission of the Fund has “received the whole of the
judgments delivered in the legal proceedings referred to in
Article I’, it shall make a “proportional distribution” among -
judgment-holders ; and this is to be done “in any case before
31st December 1932”, whereas the ultimate date for the applic-
ation of the new Yugoslav law was fixed in Article I as
31st. December 1933. The outline of the special procedure
envisaged by Articles VIT and VIII for “the legal proceedings
referred to in Article I’’ carries further the idea of assimila-
tion. Moreover, the financial construction of the Agrarian
Fund set out in Agreement No. III shows that the negotiators
anticipated that for meeting the judgments given against it
in proceedings referred to in Article I of Agreement No. Il,
the Fund would have something more than the amounts paid
by the States of the Little Entente “‘on account of local indem-
nities’, that it would have, also, the amounts representing
the contributions of other States.

These various provisions of the Agreements indicate that
later-instituted proceedings were, like the proceedings brought
before 2oth January 1930, envisaged as proceedings in which
the applicants sought complete indemnities in lieu of restitu-
tion. Nor is this indication rebutted by the provisions of Arti-
cle 10 of Agreement No. III concerning a “lump-sum settle-
ment of the total indemnities”’ to be allotted by the new
Yugoslav law; the “lump-sum settlement” was only “for the
expropriated lands of present and future claimants within the
terms of Article I of Agreement No. II’, “whatever may be
the extent’? of those lands. Article 10 is entirely consistent
with the view that all the proceedings referred to in Article I
of Agreement No. II were envisaged as proceedings of the
same general character, ie., proceedings which attacked the

56
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. HUDSON 83

agrarian reform and sought complete indemnities as a substi-
tute for restitution. .

What has just been said suffcientiy explains the proper
interpretation of the expression “legal proceedings .... in regard
to the agrarian reforms”, as used in Agreement No. II and
more particularly in Article I of that Agreement.

Clearly, the proceedings before the Hungarian-Yugoslav Mixed
Arbitral Tribunal were not of that character. The Tribunal
itself drew no distinction between the three cases; in two of
them, if not in all of them, the expropriation was treated as a
fait accomph, the legality of which was not challenged, and
the applicants sought neither restitution nor complete indem-
nities in leu of restitution, but local indemnities on a footing
of equality with Yugoslav. nationals. In case No. 749 (Pajzs),
the applicants asked expressly que l'État yougoslave nous accorde
les indemnités .... dans la méme mesure et de la méme facon que
si nous éhions sujets yougoslaves. In case No. 750 (Csaky), the
applicant asked for le même dédommagement que celui qui lui
serait accordé si celte dernière était ressortissante yougoslave. If
case No. 747 (Esterhézy) is not so clear on this point, even ~
there the applicant claimed le droit dintenter un procès contre
l'Etat yougoslave pour violation des dispositions de l'article 250
du Traité de Trianon, vu que mon affaire n'est pas visée par
les Accords de Paris. All three of these proceedings were,
therefore, outside the categories of “proceedings referred to
in Article I’ of Agreement No. II.

The conclusion follows that the Mixed Arbitral Tribunal
erroneously envisaged these proceedings as being covered by
the provisions in Article I of Agreement No. IT, and that
since its judgments were based on this conclusion they should
be reformed. It is unnecessary for this opinion to deal more
particularly with the disposition of the appeal.

III.

The conclusion that the appeal should be entertained would
make it unnecessary for the Court to deal with the alternative
submission of the Hungarian Agent concerning the ‘‘difference
as to the interpretation or application” of Agreements Nos. II
and III.

Since the Court has decided that the appeal is not receiv-
able, however, and since it has decided in consequence to deal
with the “difference as to interpretation or application”, it may
be added in this opinion that, in line with reasons given above,

57
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. HUDSON 84

the undersigned cannot agree with the considerations which
have led the Court to decide that the attitude of Yugoslavia
in regard to the Hungarian nationals whose properties have
been expropriated in the course of the agrarian reform is in
conformity with the dispositions of the Paris Agreements.

(Signed) MANLEY O, Hupson.

58
